WOOD (Parker), J.
I concur in the judgment and the part of the opinion wherein it is held that the court erred in not receiving the plans and specifications in evidence. Although plaintiffs alleged that the die was to be made according to certain plans and specifications, they objected to the plans and specifications when defendants offered them in evidence. If the plans and specifications constituted a modification of the agreement of March 7th, then of course the whole contract was not before the court.
With respect to the agreement of March 7th (if there has been no modification of it), I agree with the interpretation thereof made by the trial judge to the effect that defendants agreed to make a die by means of which nozzles of the same kind and character as said sample nozzle could be made. As stated by the trial judge, the object which plaintiffs had in mind was to procure a die which would make a nozzle that would be equally as effective as the sample nozzle. Defendants said in their agreement: “We agree to build a 12 cavity die to fabricate garden hose nozzles per sample for the sum of $1925.00.” It seems that one *775of defendants’ asserted defenses (to plaintiffs’ claim for return of money paid) is that it is impossible to make a die from which a nozzle cart be made that will be as effective as the sample nozzle. The defendants were in the business of die casting. Presumably they knew the moldability of different metals and particularly the degree of precision fitting that could be obtained by using the product known as “Zamak” in casting the nozzle. It is not to be assumed that defendants entered into the contract, and accepted plaintiffs’ advance payments, in the belief that it was impossible to make the kind of nozzle that plaintiffs expected to receive. It appears, however, that their asserted defense is in effect that plaintiffs should have known that it was impossible to cast a nozzle as “per sample” by the use of “Zamak” or any other metal. In view of the lack of evidence as to the moldability of “Zamak” or other metals, I think the question as to the impossibility of casting a nozzle as “per sample” should not be considered in interpreting the contract of March 7th.